United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 10, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40852
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS SALVADOR GARCIA-SANCHEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 5:05-CR-2320
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Salvador Garcia-Sanchez (Garcia) appeals his guilty-

plea conviction and 77-month sentence for unlawful reentry

following deportation in violation of 8 U.S.C. § 1326.      Garcia

first challenges the reasonableness of his sentence.     However,

his sole argument is that this court’s jurisprudence applying a

presumption of reasonableness to a sentence falling within a

properly calculated guideline range is inconsistent with United

States v. Booker, 543 U.S. 220 (2005).   Garcia concedes that his



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40852
                                -2-

argument is foreclosed by circuit precedent, but he raises the

issue here solely to preserve it for further review.

     Garcia also argues that § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense that must be found by a jury

is unconstitutional in light of Apprendi v. New Jersey, 530 U.S.
466 (2000).   This argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).   Although Garcia

contends that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule Almendarez-Torres

in light of Apprendi, we have repeatedly rejected such arguments

on the basis that Almendarez-Torres remains binding.   See United

States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).     Garcia

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The judgment of the district court is AFFIRMED.